Title: To James Madison from James McGreggar, 23 January 1808
From: McGreggar, James
To: Madison, James



Sir
Saint Thomas 23d. January 1808

I wrote you on the 4th. and 6th. Inst. per Schooner Friendship and forwarded Returns of American Vessels, which arrived here previous to the 1st. inst, also the accounts of Money received and expended on account of the United States, with Vouchers for the same.
In Mine of the 4th. inst I informed you that the Commercial relations of this Island was to remain upon the same footing as it was previous to the Capture.  This Information I had from the Collector, but they have made regulations since, which places the Island in the same situation as other British Colonies.
I received information on the 18th. inst of an Embargo  laid on all American Vessels in the United States by Government and have since received the Act passed 22d. Decr. 1807.  I do not Know the intention of Government in passing this Act in its present form, for certain it is, if they wished to prevent the West Indies being furnished with Provisions, it will not have the desired effect; I have heard within these three days of five Vessels arriving in the Islands from America, with  Licences.  The Brig Sally Captn. Ansdell of and from Phila and two other names unknown have arrived at Antigua, likewise a Schooner name unknown at Porto Rico, and the Schooner Fair American, Clement Master, of and from Georgetown has been sent into Tortola for adjudication.
It is not improbable that the Citizens of the United States may be constrained by the Act in its present form  they receive advices of the fate of those already sailed and the determination of the British, to capture all vessels, which have not regular Clearances and Papers.  However should they adopt a different Policy, and encourage Our Citizens In breaking the Laws of Our Country, and it is the intention of Government to prevent supplies being sent to the West India Islands, I am of opinion, that it will be found necessary to alter or amend the Act, placing Coasting Vessels under the same restrictions as Registered or Sea Letter Vessels.
It is reported here that an Embargo has been laid on American Vessels in Barbadoes, and that they will be detained untill orders are received from England to convoy to the United States, lest they should fall into the hands of the French.  It is very probable that a similar mode of conduct will be adopted throughout the British Colonies .  The Ship Pomona Captain Moses Hoyt, and the Ship John ew Captn. Pride, both of New York, in their passage from Guadaloupe to New York, were captured and sent to Tortola for adjudication.
I have written my friend William Thornton Esqr requesting him to adjust my Accounts with the United States.  I have the Honor to be very respectfully Sir Your Most Obt. St.

James McGreggar

